IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                            :   No. 2548 Disciplinary Docket No. 3
                                            :
MICHAEL P. GUIDO                            :   Board File No. C1-18-859
                                            :
                                            :   (Supreme Court of Florida, Case No.
                                            :   SC18-271)
                                            :
                                            :   Attorney Registration No. 49274
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 17th day of January, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Michael P. Guido is suspended for one year from the practice of law in the Commonwealth

of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.